Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carol Druzbick on 7/14/2022.

The application has been amended as follows: 

1. (Currently Amended) A gas furnace, comprising: 
a combustion portion in which a fuel gas is burnt to generate a combustion gas; 
a heat exchanger having a gas flow path through which the combustion gas flows; 
a blower configured to blow air around the heat exchanger; and 
an inducer configured to discharge the combustion gas from the heat exchanger, wherein the heat exchanger comprises: 
at least one single path in which a single gas flow path is formed, the at least one single path including an inflow single path in which a combustion gas inlet is formed; 
a single-multiple return bend configured to communicate with the at least one single path and convert a flow direction of the combustion gas; and 
at least one multiple path having a plurality of paths forming multiple gas flow paths that are separated from each other, wherein the single-multiple return bend extends in a first direction crossing the at least one single path and the at least one multiple path, and is connected to the at least one single path and the at least one multiple path, wherein each of the plurality of paths is configured to communicate with the single-multiple return bend in parallel with the others of the plurality of paths

2. (Previously Presented) The gas furnace of claim 1, wherein the at least one single path comprises at least one intermediate single path disposed between the inflow single path and the at least one multiple path, wherein a single-single return bend is disposed between the inflow single path and the intermediate single path to convert a flow direction of the combustion gas, and wherein the single-multiple return bend is disposed between the intermediate single path and the at least one multiple path.

3. (Previously Presented) The gas furnace of claim 1, wherein the heat exchanger is formed by joining a pair of panels, and wherein the gas flow path is formed in each of the pair of panels by a pair of convex portions protruding outwardly that face each other.

4.-7. (Canceled).


8. (Currently Amended) The gas furnace of claim [[4]] 1, wherein a diameter of a flow path of each of the at least two paths decreases as the flow path progresses in a lower direction of the at least one multiple path from a portion where the plurality of concave portions is not formed, and a depth of a concave portion of the plurality of concave portions decreases as the concave portion progresses toward a lower side of the at least one multiple path.

9. (Previously Presented) The gas furnace of claim 8, wherein a length of each of the at least two paths increases as it progresses toward the lower side of the at least one multiple path.

10. (Previously Presented) The gas furnace of claim 1, wherein, in the single- multiple return bend, a diameter of a flow path of a portion connected to the at least one multiple path decreases as the flow path progresses toward a lower side of the at least one multiple path.

11. (Previously Presented) The gas furnace of claim 1, wherein a single discharge path to discharge the combustion gas by unifying the multiple gas flow paths is formed in an end portion of the at least one multiple path.

12. (Previously Presented) Ihe gas furnace of claim 11, wherein the single discharge path comprises a combustion gas discharge port that is formed in a position close to a lowermost path among the plurality of paths provided in the at least one multiple path.

13. (Canceled)

14. (Previously Presented) The gas furnace of claim 2, wherein a diameter of a gas flow path formed in the single-single return bend increases as the gas flow path progresses from a portion connected to the inflow single path to a portion reaching a predetermined acute angle, and decreases as the gas flow path progresses from the portion reaching the predetermined acute angle to a portion connected to the at least one intermediate single path.

15. (Previously Presented) The gas furnace of claim 14, wherein a diameter of a gas flow path formed in the at least one intermediate single path decreases as the gas flow path progresses toward a downstream of the at least one intermediate single path.

16. (Previously Presented) The gas furnace of claim 1, wherein the heat exchanger further comprises an opening that extends, between the at least one single path and the at least one multiple path, in a direction parallel to a downstream direction of the at least one multiple path.

17. (Previously Presented) The gas furnace of claim 1, wherein a plurality of combustion portions is provided, wherein a plurality of heat exchangers is provided in correspondence with the plurality of combustion portions, and wherein the plurality of combustion portions and the plurality of heat exchangers are disposed in parallel with each other.

18. (Previously Presented) The gas furnace of claim 11, wherein a cross section of a flow path formed in the single discharge path has an elliptical shape.

19. (Previously Presented) The gas furnace of claim 18, wherein the cross section of the flow path formed in the single discharge path remains the same irrespective of a distance in a longitudinal direction of the single discharge path from the end portion of the at least one multiple path.

20. (Previously Presented) The gas furnace of claim 11, wherein a diameter of the single discharge path decreases as the single discharge path progresses in the first direction.

21. (Previously Presented) The gas furnace of claim 1, wherein a width of the plurality of concave portions formed in the surface of the path positioned on the upper side among the at least two paths is smaller than that of the plurality of concave portions formed in the surface of the path positioned on the lower side.

22. (Previously Presented) The gas furnace of claim 21, wherein the plurality of concave portions formed in the surface of the path positioned on the upper side among the at least two paths has a circular shape, and the plurality of concave portions formed in the surface of the path positioned on the lower side has an elliptical shape.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a gas furnace with all of the limitations of independent claim 1, particularly the limitations directed to the particular configuration of paths as set forth in the claim. Therefore, these limitations, when combined with every other limitation of the claim, distinguish the claim from the prior art. Claims 2, 3, 8-12, and 14-22are allowable at least because they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762         

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799